Citation Nr: 0327084	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  By rating decision in May 1993, the RO denied service 
connection for chondromalacia patella, right knee; the 
veteran did not initiate an appeal from the 1993 rating 
decision.

2.  Evidence received since the 1993 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
disability of the right knee.


CONCLUSIONS OF LAW

1.  The May 1993 decision that denied entitlement to service 
connection for chondromalacia patella, right knee is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the 1993 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for disability of the right knee has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran had filed for service connection for 
chondromalacia patella, right knee in 1992.  The veteran's 
claims were denied by a rating decision in May 1993, as it 
was not shown by the evidence of record that the veteran's 
right knee disability pre-existed service and there was no 
evidence of aggravation.  The veteran was notified of this 
decision and of his appellate rights, but he did not appeal.

The veteran attempted to reopen his claim in 2001.  By a 
rating decision dated March 2002, the veteran was informed 
that his claim continued to be denied and he would have to 
submit new and material evidence to reopen his claim.  
Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Thus, under the circumstances in 
this case, the Board finds that the VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence of record at the time of the May 1993 RO 
decision consisted of the following:

Service medical records which show that the veteran indicated 
on his October 1976 induction examination that he had pulled 
muscles in his right knee prior to service.  Five days after 
entering service, the veteran was seen complaining of locking 
and pain in his knee.  The impression was physiologic laxity 
both knees, no internal derangement.  In October 1977, the 
veteran was seen with a 2-month history of right knee pain 
described as sharp pain in lateral aspect of knee made worse 
by exercise and stress.  A questionable history of occasional 
locking and collapse was noted.  There was full range of 
motion with moderate crepitus, no joint effusion, and 
moderate laxity of both medial and collateral ligaments.  
Anterior drawer with pain was noted and negative McMurray's.  
The veteran went before a Medical Board in January 1978.  The 
diagnosis was right knee chondromalacia with moderate 
instability and the veteran was found unfit for duty and 
separated from service.  The Medical Board found that the 
veteran's disability was not aggravated by service.

At his March 1993 VA examination, the veteran reported that 
in 1968 he hurt his right knee playing football.  He then 
went into military service and had little trouble with the 
knee after that.  It was noted that the veteran was injured 
after military service with extensive brain damage and was a 
poor historian.  The veteran indicated that he was indicated 
into the Marine Corps in 1976 and was declared unfit for duty 
in 1978 and discharged with a diagnosis of chondromalacia of 
the right knee.  In 1989, he had surgery on the right knee at 
the VAMC in Richmond.  The veteran complained of right knee 
pain with a clicking sound when he walks.  

The examination showed the veteran's gait to be normal, there 
was no swelling, there was no deformity, and there was a 
small arthroscopic scar on the right knee.  He had no other 
impairment of the knee; specifically, there was no 
subluxation or lateral instability and no non-union.  Range 
of motion: extension was to 0 degrees and flexion was to 135 
degrees.  It was noted that the veteran had no pain on these 
movements.  There was no joint line tenderness or effusion, 
no quadriceps atrophy was discernible at the time.  X-rays 
showed minimal changes of chondromalacia involving 
particularly the posterior aspect of the patella.  The 
diagnosis was chondromalacia of the right knee, minimal, with 
a history of arthroscopic evaluation in 1989.

Evidence received since the May 1993 RO decision consists of 
the following:

VA outpatient treatment records dated April 2000 to August 
2001, which noted in April 2000 bilateral degenerative joint 
disease of the knees.  The entry noted that the veteran had 
had two previous scopes with improvement.  Examination showed 
positive grind reproduced symptoms, there was no effusion, 
range of motion was 0 to 120+ degrees, and he had stable 
varus/valgus.  X-rays showed patella changes but preserved 
joint space femur/tibia.  An April 2001 entry showed long-
standing complaints of bilateral knee pain and left knee 
instability.  It was noted that the veteran wore bilateral 
sleeves with med-lat supports.  The veteran indicated that 
the braces help but incompletely.  Examination showed 
prominent left patella, positive crepitus bilateral, left 
greater than right.  The veteran had full range of motion 
with stable varus/valgus.  

At his April 2003 Board Central Office hearing, the veteran 
testified that when he was in boot camp there was nothing 
wrong with his right knee and while in service he experienced 
pain and popping sounds in his knee.  The veteran indicated 
that running and squatting aggravated his knee and the pain 
eventually got worse and worse.  The veteran testified that 
all the wear and tear in service made his right knee worse.  
The veteran indicated that while in service he was coming out 
of the shower while in boot camp and slipped.  He stated that 
his knee popped and it swelled but he did not go to the 
medic.  

Evidence received after the May 1993 rating decision includes 
testimony from the veteran that his right knee worsened in 
service.  Accordingly, in applying the fair process review 
contemplated by the terms of 38 C.F.R. § 3.156(c), it is 
concluded that new and material evidence has been submitted 
to reopen the claims of service connection for chondromalacia 
patella, right knee.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
disability of the right knee.  To this extent only, the 
appeal is granted.




REMAND

The veteran is claiming entitlement to service connection for 
chondromalacia patella, right knee due to aggravation in 
service of his preexisting condition.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held 38 C.F.R. § 19.9(a)(2) invalid.

The veteran has not been scheduled for VA examinations to 
determine the nature and etiology of his claimed disabilities 
to include those that have been reopened.  In accordance with 
the provisions of 38 U.S.C.A. § 5103A(d)(West 2002), this 
case must be remanded.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
right knee disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

A.  The examiner should state the 
diagnoses of all disabilities of the 
right knee.

B.  The examiner should state an opinion 
as to whether it is as least as likely as 
not that any disabilities of the right 
knee increased in severity during his 
military service, and, if so, whether 
such increase in severity was beyond the 
natural progress of the disease.  A 
complete rationale for the opinion must 
be provided.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
considering the new evidence obtained.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



